Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED CORRESPONDENCE
Acknowledgements
2. 	The Amendment to claims 1, 3 and 8, filed on 05/22/2022 have been entered. 
3.	Claims 1-6 and 8-20, are pending
4.	Claim 7, is canceled.
5. 	Claims 14-20, are withdrawn. 
6. 	Accordingly, claims 1-6 and 9-13, have been examined. 

Continued Examination Under 37 CFR 1.114
7.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/22/2022 has been entered.

Examiner’s Response to Amendments/Remarks
35 USC § 103
8.	In the Applicant Arguments/Remarks response, “Applicant submits that Haimes in view of Fernando do not recite at least the amended features of claim 1. For example, claim 1 recites fulfilling a first chain-agnostic request for a first blockchain network using a first set of techniques that are applicable to the first blockchain network. For example, amended claim 1 recites "determining, based on the first structured data, a plurality of unspent transaction outputs (UTXOs) associated with the requestor" and "generating a first unsigned transaction that encodes a transfer of one or more of the UTXOs." Applicant submits that these features are not taught or disclosed by Haimes”. Examiner agrees as a new prior art Morgan et al., (US 2017/0091726 A1) teaches these limitations in (Fig. 4, Fig. 9, ¶¶ 0037, 0064, 0110).
	Additionally, Applicant further asserts that “Amended claim 1 further recites the additional steps of providing the first unsigned transaction to the requestor of the first chain-agnostic request and then "receiving... a first signed transaction from the requestor" and "broadcasting the first signed transaction to the first blockchain network." Again, these features of amended claim 1 do not appear to be taught or disclosed by Haimes. Examiner agrees as a new prior art Skala et al., US Pat. 10354325 B1, teaches these limitations in (Fig. 17 step S708-S716, col 65 line 63-col 66 line17).
	Furthermore, Applicant submits that “a "second chain-agnostic request" for a second blockchain network differently from the first blockchain network. Specifically, claim 1 recites fulfilling the second chain-agnostic request by "determining, based on the second structured data, an amount of digital assets under the requestor's control" and "generating a second unsigned transaction that encodes a transfer of at least a portion of the amount of digital assets under the requestor's control." Applicant submits that these features of amended claim 1 are not taught or disclosed by Haimes”. Examiner agrees as these new limitations are taught by a new prior art Morgan in (Fig. 10, ¶¶ 0038-0039).
	Examiner agrees that there is clarity now on the difference between the first and the second agonistic request in the amended claims. The two requests are no longer a duplication of steps as the first request is using... UTXOs and whereas, the second request does not involve UTXOs. 

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1-2, 4, 6, 8-9, 11 and 13, are rejected under 35 U.S.C. 103 as being unpatentable over Haimes et al., (US 20190347658 A1) in view of Fernando et al., (EP 3561710 A1) and further in view Morgan et al., (US 2017/0091726 A1) and Skala et al., (US Pat. 10354325 B1).

11.	With respect to claims 1 and 8, Haimes, teaches a computer-implemented method, and system comprising:
receiving, from a requestor, a first chain-agnostic request encoded in a format that is interoperable between a plurality of blockchain protocols, the first chain-agnostic request comprising a first parameter indicating a first blockchain protocol of the plurality of blockchain protocols (¶¶ 0027-0030, 0158-0160). 
selecting a first chain adapter from a plurality of chain adapters that is compatible with the first chain-agnostic request based on the first parameter indicating the first blockchain protocol (¶¶ 0027-0030, 0158-0160).  
causing the first chain adapter to perform, based on the first chain-agnostic request, one or more operations to obtain access to first ledger data of a first blockchain network according to the first blockchain protocol (¶¶ 0027-0031).  
parsing the first ledger data to determine, based on the first blockchain protocol, first structured data (Fig. 4 step 402-410, ¶¶ 0029-0031, 0068-0069).  
receiving, from the requestor a second chain-agnostic request encoded in the format that is interoperable between the plurality of blockchain protocols, the second chain- agnostic request comprising a second parameter indicating a second blockchain protocol of the plurality of blockchain protocols (¶¶ 0027-0030, 0158-0160). 
selecting a second chain adapter from the plurality of chain adapters that is compatible with the second chain-agnostic request based on the second parameter indicating the second blockchain protocol (¶¶ 0027-0030, 0158-0160).
causing the second chain adapter of the plurality of chain adapters to perform different one or more operations to obtain access to a second ledger data of a second blockchain network according to the second blockchain protocol (¶¶ 0027-0031).  
 	parsing the second ledger data to determine, based on the second blockchain protocol, a second structured data (Fig. 4 step 402-410, ¶¶ 0029-0031, 0068-0069).
Haimes does not explicitly disclose
	storing the first/second structured data in a database. 
	and fulfilling the first chain-agnostic request based on successfully storing the first structured data by at least:
determining, based on the first structured data, a plurality of unspent transaction outputs (UTXOs) associated with requestor; 
generating a first unsigned transaction that encodes a transfer of one or more of the UTXOs; 
providing the first unsigned transaction to the requestor; 
receiving, from the requestor, a first signed transaction, wherein the first
signed transaction is generated based on the first unsigned transaction and a first private key associated with the requestor; and 
broadcasting the first signed transaction to the first blockchain network;
storing the second structured data in the database; and 
fulfilling the second chain-agnostic request based on successfully storing the second structured data by at least:
determining, based on the second structured data, an amount of digital assets under the requestor's control; 
generating a second unsigned transaction that encodes a transfer of at least a portion of the amount of digital assets under the requestor's control; 
providing the second unsigned transaction to the requestor; 
receiving, from the requestor, a second signed transaction, wherein the second signed transaction is generated based on the second unsigned transaction and a second private key associated with the requestor; and 
broadcasting the second signed transaction to the second blockchain network.  
	However, Fernando discloses
storing the first/second structured data in a database (col 10 ¶¶ 0035 “Taxonomy server”, col 12 ¶¶ 0045, 0047).
	and fulfilling the first chain-agnostic request based on successfully storing the first structured data (col 10 ¶¶ 0035 “Taxonomy server”, col 12 ¶¶ 0045, 0047).
storing the second structured data in the database (col 10 ¶0035, col 12 ¶¶ 0045, 0047) and 
fulfilling the second chain-agnostic request based on successfully storing the second structured data by at least (col 10 ¶0035, col 12 ¶¶ 0045, 0047).
Therefore, it would have been obvious to one of ordinary skill in the art at the 
time application was filed to incorporate blockchain transaction request of Haimes in view of Fernando, the motivation being to have a taxonomy server for storing data.
	The combination of Haimes in view of Fernando does not explicitly disclose
determining, based on the first structured data, a plurality of unspent transaction outputs (UTXOs) associated with requestor; 
generating a first unsigned transaction that encodes a transfer of one or more of the UTXOs; 
providing the first unsigned transaction to the requestor; 
receiving, from the requestor, a first signed transaction, wherein the first
signed transaction is generated based on the first unsigned transaction and a first private key associated with the requestor; and 
broadcasting the first signed transaction to the first blockchain network;
determining, based on the second structured data, an amount of digital assets under the requestor's control; 
generating a second unsigned transaction that encodes a transfer of at least a portion of the amount of digital assets under the requestor's control; 
providing the second unsigned transaction to the requestor; 
receiving, from the requestor, a second signed transaction, wherein the second signed transaction is generated based on the second unsigned transaction and a second private key associated with the requestor; and 
broadcasting the second signed transaction to the second blockchain network.  
	However, Morgan discloses
determining, based on the first structured data, a plurality of unspent transaction
outputs (UTXOs) associated with requestor (Fig. 4, Fig. 9, ¶¶ 0037, 0064, 0110). 
generating a first unsigned transaction that encodes a transfer of one or more of 
the UTXOs (Fig. 4, Fig. 9, ¶¶ 0037, 0064, 0110). 
Therefore, it would have been obvious to one of ordinary skill in the art at the 
time application was filed to incorporate blockchain transaction request of Haimes and the taxonomy of Fernando, with the unspent transaction output transaction of Morgan  the motivation being to use cryptography for transaction security.
The combination of Haimes, Fernando in view of Morgan does not explicitly disclose
providing the first unsigned transaction to the requestor; 
receiving, from the requestor, a first signed transaction, wherein the first
signed transaction is generated based on the first unsigned transaction and a first private key associated with the requestor; and 
broadcasting the first signed transaction to the first blockchain network;
determining, based on the second structured data, an amount of digital assets 
under the requestor's control; 
generating a second unsigned transaction that encodes a transfer of at least a
 portion of the amount of digital assets under the requestor's control; 
providing the second unsigned transaction to the requestor; 
receiving, from the requestor, a second signed transaction, wherein the second signed transaction is generated based on the second unsigned transaction and a second private key associated with the requestor; and 
broadcasting the second signed transaction to the second blockchain network.  
	However, Skala discloses
	providing the first unsigned transaction to the requestor (Fig. 17 step S710). 
receiving, from the requestor, a first signed transaction, wherein the first
signed transaction is generated based on the first unsigned transaction and a first private key associated with the requestor (Fig. 17 step S712-S714, col 19 line 54-64, col 65 line 63-col 66 line 17), and 
broadcasting the first signed transaction to the first blockchain network (Fig. 17 step S716, col 19 line 54-64, col 65 line 63-col 66 line 17).
determining, based on the second structured data, an amount of digital assets under the requestor's control (Fig. 2 , col 11 line 36-49). 
generating a second unsigned transaction that encodes a transfer of at least a portion of the amount of digital assets under the requestor's control (Fig. 17 step S708). 
providing the second unsigned transaction to the requestor (Fig. 17 step S708-S710). 
receiving, from the requestor, a second signed transaction, wherein the second signed transaction is generated based on the second unsigned transaction and a second private key associated with the requestor (Fig. 17 step S712-S714, col 19 line 54-64, col 65 line 63-col 66 line 17), and 
broadcasting the second signed transaction to the second blockchain network (Fig. 17 step S716, col 19 line 54-64, col 65 line 63-col 66 line 17).  
Therefore, it would have been obvious to one of ordinary skill in the art at the
time application was filed to incorporate blockchain transaction request of Haimes and the taxonomy of Fernando, and the unspent transaction output transaction of Morgan, with the signing of digital assets transaction of Skala, the motivation being to provide authorization for the transaction to proceed to completion (e.g. for other users in a digital asset network to accept the transaction).

12.	With respect to claims 2 and 9, the combination of Haimes, Fernando and Morgan in view of Skala, teaches the method and system of claim 1 above.
Furthermore, Haimes discloses wherein causing the first chain adapter to perform the one or more operations to obtain access to the first ledger data comprises causing the first chain adapter to submit a remote procedure call to a node of the blockchain network to obtain the first ledger data (Fig. 5 step 502-506, ¶¶ 0148-0151).

13.	With respect to claims 4 and 11, the combination of Haimes, Fernando and Morgan in view of Skala, teaches the method and system of claim 1 above.
Furthermore, Haimes discloses parsing the first ledger data comprises:
	extracting at least a portion of the first ledger data (Fig. 4 step 412, ¶¶ 0150-0153).
	determining a mapping, based on the first blockchain protocol, the at least portion of the first ledger data to one or more properties of a table of the database (Fig. 4 step 414, ¶¶ 0068-0073).
	and constructing the first structured data based on the at least portion of the first ledger data and the mapping (Fig. 4 step 414, ¶¶ 0068-0073).

14.	With respect to claims 6 and 13, the combination of Haimes, Fernando and Morgan in view of Skala, teaches the method and system of claim 1 above.
Furthermore, Fernando discloses wherein:
	the first structured data is stored in a first table of the database (Fig. 1 item 107 “data store”, col 3 ¶¶ 0008).
	and the method further comprises:
	generating, based on the first structured data stored in the first table, derived data in a second table of the database (Fig. 6a step 621 “Build catalogue”, col 10 ¶¶ 0035, col 11 ¶¶ 0040-0041).
	and storing at least a portion of the second table in a dictionary server (col 10 ¶¶ 0035 “Taxonomy sever”, col 12 ¶¶ 0045, 0047).

15.	Claims 3, 5, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Haimes et al., (US 20190347658 A1) in view of Fernando et al., (EP 3561710 A1), Morgan et al., (US 2017/0091726 A1) and Skala et al., (US Pat. 10354325 B1) and further in view of Conrad Barski, (US 20190065593 A1).
16.	With respect to claims 3 and 10, the combination of Haimes, Fernando and Morgan in view of Skala, teaches all the method and system of claim 2 above, but does not explicitly disclose wherein the first blockchain network is Bitcoin-based blockchain and the second blockchain network is an Ethereum-based blockchain.
However, Barski discloses
wherein the first blockchain network is Bitcoin-based blockchain and the second blockchain network is an Ethereum-based blockchain (¶¶ 0022 “.... An account that contains a type of cryptocurrency, such as Bitcoin for the Bitcoin distributed ledger, or Ether for the Ethereum distributed ledger; and an account that contains program code, referred to as a " contract. ”).
Therefore, it would have been obvious to one of ordinary skill in the art at the
time application was filed to incorporate blockchain transaction request of Haimes, the taxonomy of Fernando, and the unspent transaction output transaction of Morgan, and the signing of digital assets transaction of Skala, with the type of blockchain of Barski  the motivation being to use a Satoshi-like or ether blockchains.

17.	With respect to claim 5, the combination of Haimes, Fernando and Morgan in view of Skala, teaches all the method and system of claim 1 above, but does not explicitly disclose wherein the first chain-agnostic request is encoded as a GraphQL query.
	However, Barski discloses
wherein the first chain-agnostic request is encoded as a GraphQL query (¶¶ 0105).
Therefore, it would have been obvious to one of ordinary skill in the art at the
time application was filed to incorporate blockchain transaction request of Haimes, the taxonomy of Fernando, and the unspent transaction output transaction of Morgan, and the signing of digital assets transaction of Skala, with the query of Barski  the motivation being to have a structured format for the request.



Conclusion
18.	The prior art made of record and not relied upon:
1)	(US 20210014320 A1) – Miljenko Opsenica, Methods and Apparatus for MULTI-PROVIDER virtual network services - relate to the provision of services by multiple providers in a virtual network. In particular methods and embodiments described herein allow for the collaboration between a plurality of service providers to provide multi-provider services.
2)	( US 20190130391 A1) – Computer-Implemented Methods and System for Validating Tokens for Blockchain-Based Cryptocurrencies – relates to security-enhanced systems and methods for validating tokens for blockchain based cryptocurrencies. Some embodiments relate to validating tokens associated with blockchain transactions (TXs) which have not been electronically countersigned by an authorized signatory.
3)	(US 9882715 B2) – Alness et al., - API Key Generation of a Security System Forming Part of a Host Computer for Cryptographic Transactions – relates to a computer system and method for storing and transacting bitcoin.

19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vincent Idiake whose telephone number is (571) 272-1284.  The examiner can normally be reached on Mon-Fri 7:15am - 5:15pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/VINCENT I IDIAKE/Examiner, Art Unit 3685                                                                                                                                                                                                        
/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685